Citation Nr: 1138939	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  07-27 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a compensable initial rating for traumatic crush fracture of the index finger of the right hand.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel



INTRODUCTION

The appellant had active service from July 1967 to July 1969 and from January 1974 to November 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

This case was previously before the Board in March 2011 and remanded for additional development.  For the reasons discussed below, The Board finds that the RO substantially complied with the mandates of the March 2011 remand and will proceed to adjudicate the appeal.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 


FINDING OF FACT

Throughout the rating period on appeal, the service-connected traumatic crush fracture of the right index finger is manifested by complaints of pain, sensitivity to cold weather, degenerative changes of the distal interphalangeal joint, and limitation of motion productive of a gap of less than one inch between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and extension limited by no more than 30 degrees.


CONCLUSION OF LAW

The criteria for a compensable disability rating for service-connected traumatic crush fracture of the index finger of the right hand have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.31, 4.71a, Diagnostic Code 5229 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

 I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).


Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman  v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C.A. § 5103(a).  

Because the August 2006 rating decision granted the appellant's claim for service connection for traumatic crush fracture of the index finger, right hand, such claim is now substantiated.  His filing of a notice of disagreement as to the August 2006 rating decision does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2011).  Rather, the appellant's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the appellant of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as will be discussed below.

The April 2007 statement of the case (SOC), under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic code (DC) for rating the disability at issue (38 C.F.R. § 4.71a, DCs 5229, 5225), and included a description of the rating formulas for all possible schedular ratings under this diagnostic code.  The appellant was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above that assigned.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher rating for the service-connected disability at issue.

Duty to Assist

The Board concludes VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file.  Private medical records identified by the appellant have been obtained, to the extent possible.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the appellant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).

The RO provided the appellant with appropriate VA examinations in August 2006, March 2008, and April 2011.  The RO also provided a June 2008 addendum opinion.  The examinations are adequate because they are based on a thorough examination, a description of the appellant's pertinent medical history and appropriate diagnostic tests, to include x-ray.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  Although the appellant's representative asserted in a September 2011 Written Brief that the April 2011 VA examination failed to address the specific degree at which the appellant experiences pain, the VA examiner noted that there were no additional functional limitations of the hands and fingers, including no additional loss of range of motion, during flare-ups or secondary to repetitive use of the joint, painful motion, weakness, and excessive fatigability, lack of endurance or incoordination.  Therefore, the Board finds that the April 2011 VA examination addressed the criteria required by Deluca v. Brown, 8 Vet. App. 202 (1995).  The appellant was also provided with the VA examination in April 2011 in compliance with the March 2011 Board remand.  See Dyment, 13 Vet. App. at 146-147; Stegall, 11 Vet. App. at 271.

The appellant has not reported receiving any recent treatment specifically for this condition and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the appellant's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The VA examination reports are thorough and provided findings pertinent to the rating criteria.  The examinations in this case are adequate upon which to base a decision.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Legal Criteria

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the appellant.  Id. § 4.3.

An appeal from the initial assignment of a disability rating, such as the appeal in this case, requires consideration of the entire time period involved, and contemplates staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination. Only one hand shall be considered dominant. The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes.  38 C.F.R. § 4.69 (2011).

In reports of medical history completed including in January 1967 for induction into service, and in June 1969 for separation from service, the Veteran reported that he was right handed.

The appellant's service-connected traumatic crush fracture of the index finger of the right hand is currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5229 (index or long finger limitation of motion).  Under the Diagnostic Code, a noncompensable rating is for assignment, for the major or minor hand, with a gap of less than one inch (2.5 cm.) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and; extension is limited by no more than 30 degrees.   A 10 percent rating is warranted for limitation of motion of the index or long finger, for the major or minor hand, with a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  A 38 C.F.R. § 4.71a, Diagnostic Code 5229 (2011). 

Service connection for traumatic crush fracture of the index finger, right hand, was granted effective from April 26, 2006.  As such, the rating period on appeal is from April 26, 2006.  38 C.F.R. § 3.400(o)(2) (2011).

III.  Analysis

The appellant contends that he is entitled to a compensable initial evaluation for his service-connected traumatic crush fracture of the index finger.  For the reasons that follow, the Board concludes that a higher initial evaluation is not warranted.  

The appellant was evaluated at a VA examination in August 2006.  He reported that the index finger on his right hand would hurt occasionally with pain and numbness.  He stated that this happens about twice a week and lasts for anywhere from 2 to 5 hours, especially in the wintertime.  The pain level was 8 out of 10 and he was not sure whether the range of motion of his finger decreased.  Fatigue was not a problem and he did not use any type of brace.  He had a weak grip and tended to drop things.  The appellant had a crushed finger with a comminuted fracture of the distal phalanx in service.  It was treated with a splint and he did not have any operations.  He had not had any follow-up since service.  The appellant reported that he worked as a custodian, but his finger bothered him.  He took Tylenol which gave him poor results.  He had moderate difficulties with chores, shopping and recreation.  He was prevented from doing exercise and was prevented from playing sports.  He had no difficulty traveling or eating, going to the toilet or grooming himself and mild problems taking a shower or bath and dressing himself.  The appellant is right-handed.

On physical examination, the August 2006 VA examination report reflects that the appellant could press 4 with the tensile dynamometer with the right hand and 11 with his left hand.  The appellant had no numbness at the fingertips at that time and essentially no pain to movement or to pressure.  The appellant could touch the tip of his thumb to the previously fractured index finger with no difficulty.  The appellant could make a firsts.  However, he missed the midpalmar crease with the index finger by 2 centimeters.  He could adduct his fingers normally.  He could abduct his index finger by 7 centimeters.  The appellant could extend the metacarpophalangeal (MP) joint of the index finger to 0 degrees, the proximal interphalangeal (PIP) joint to 0 degrees and the distal interphalangeal joint stayed flexed at 12 degrees.  After flexing the index finger, the metacarpophalangeal joint was flexed from 0 to 80 degrees, the proximal interphalangeal joint from 0 to 105 degrees and the distal interphalangeal joint from 12 degrees to 45 degrees.  The profunda tendon was intact.  The nail appeared intact and normal.  X-rays of the right hand showed moderate degenerative joint disease at the IP joints.  

An April 2007 private treatment record reflects that the appellant reported pain and hypersensitivity in his right ring index finger.  Examination of the right hand revealed no obvious erythema, edema or deformities.  His index finger was normal with a good range of motion and no palpation.  The private physician scheduled an EMG to rule out carpal tunnel syndrome.  A May 2007 private MEG report reflects that the EMG was compatible with a mild lesion of the right median nerve at the level of the wrist such as seen with carpal tunnel syndrome on the right.  The physician noted that the axons to the 4th digit were more involved, which may correlate with a history of previous trauma to that finger.  The report also noted that asymptomatic mild electrophysiological abnormalities in sensory conductions can be encountered in patients that do manual work, and that the study needed to be correlated with the appellant's symptoms.

The appellant's right index finger was evaluated at a VA examination in March 2008.  The appellant reported that he had continued intermittent pain which could radiate to the posterior hand when aggravated.  He stated that repeated use and extended use aggravated the finger.  He also reported that cold aggravated the finger and it became numb and tingled very rapidly in the cold, so he had to protect it.  He stated that he had difficulty using wrenches and did occasionally drop things.  The appellant was retired.  He reported getting cortisone injections twice while at work due to pian in the finger.  He performed all of his activities of daily living and instrumental activities of daily living.  

On physical examination, the grasp of the right hand was 4/5 versus 5/5 on the left.  There was limited flexion and extension.  The appellant had active extension of 10 degrees.  The finger could passively be extended to 0 degrees.  Active and passive flexion was to 95 degrees.  There was tenderness in the distal finger itself, otherwise capillary refill was less than three seconds.  Radial pulse was 2+.  There were no observable cords or contractures in the hand.  There was no scarring of the hand or the finger.  A right hand X-ray indicated that there were no fractures in the second finger.  Joint spaces were generally preserved without significant degenerative change.  The diagnosis was a crush injury/trauma/ remote fracture to the right hand with continued intermittent pain aggravated by use.  A June 2008 addendum opinion reflects that there was no pain with range of motion of the right index finger.  The range of motion was repeated three times with no further loss of motion or any pain.

An August 2008 statement from D.B. reflects that the appellant experienced pain, numbness and stiffness, more so in the winter months, however it did bother him in the spring, summer and fall on occasion.  He took ibuprofen for pain and occasionally soaked his hand in warm water.  She stated that she could usually tell when his finger was bothering him as he was very crabby until the ibuprofen had taken effect.  As a lay person, D.B. is competent to report symptoms capable of lay observation and the Board finds her credible in this regard.  The Board notes that her statement is consistent with the other evidence of record.  

The appellant's right index finger was also evaluated at an April 2011 VA examination.  The appellant reported increased problems with his right index finger over the last 5 to 10 years, especially during cold weather.  He reported increased aching on the right index finger going in to the right metacarpal region of the right hand.  He stated that he sometimes felt the pain going up into the right forearm, but most of the time the pain seemed to be in the right index first metacarpal region.  He had decreased grip strength when his right hand hurt more.  On average, he reported that he had pain of 2 out of 10 in the right index finger distal aspect of the first metacarpal, which went up to 7 to 8 out of 10 in cold weather.  He reported pain discomfort in the right index first metacarpal region with intermittent tingling numbness of the distal fingers during winter cold weather exposure.  The appellant reported that he did not use assistive devices and that his driving ability was normal.  There was no reported limitation to reaching and the reported limitation to lifting was 30 to 40 pounds.   

On physical examination in April 2011, there was tenderness in the distal proximal right index finger distal first metacarpal region.  There was no effusion, edema, redness, heat, inflammation, abnormal movement, instability, guarding of movement, inflammatory condition, atrophy, ankylosis of the joint, rotation of bones, anatomic defects or scars.  The right index finger had range of motion in the metacarpophalangeal joint of 0 to 80 degrees with pain, normal range of motion in the proximal interphalangeal joint of 0 to 110 degrees and normal range of motion in the distal interphalangeal joint of 0 to 80 degrees. The gap between the thumb tip and the index finger was 0 centimeters.  The gap between the thumb pad and the index finger in opposition was 0 centimeters.  The gap between the finger tip of the index finger and palm was 0 centimeters.  Passive range of motion was no different than active range of motion.  There was no pain with motion, except as noted in the range of motion of the metacarpophalangeal joint of the right index finger.  Strength of pinching of the index finger was 4 out of 5.  Strength with pushing, pulling, twisting, and gripping was 5 out of 5.  The VA examiner noted that the appellant did not close his index finger on full grip. Dexterity was normal.  Sensation was normal for all finger upon soft touch, monofilament testing, and position sensation.  Tinnel's test at the wrist was negative.  There was no additional functional limitation of the hand and fingers, including no additional loss of range of motion, during flare-ups or secondary to repetitive use of the joint, painful motion, weakness, and excessive fatigability, lack of endurance, or incoordination.  An X-ray showed minimal degenerative changes of the second, fourth and distal interphalangeal joints.  

Applying the criteria to the facts of this case, the Board finds that the criteria for an initial compensable rating for traumatic crush fracture of the index finger of the right hand have not been met for any time during the appeal period under Diagnostic Code 5229.  In this respect, the credible lay and medical evidence fails to show that the appellant's service-connected right index finger disability results in a gap of at least one inch between the fingertip and the proximal transverse crease of the palm, or extension of the right index finger limited by more than 30 degrees.  At the August 2006 VA examination, the appellant's right index finger missed the midpalmar crease by 2 centimeters, indicating a gap of less than one inch.  The August 2006 VA examination report indicates the appellant had some limitation of flexion and extension of the right index finger, but not extension limited by more than 30 degrees.  The April 2007 private treatment record indicates the index finger was normal with a good range of motion.  The March 2008  and April 2011 VA examination reports also indicated extension was limited by no more than 30 degrees.  Thus, the appellant is not entitled to a compensable evaluation under Diagnostic Code 5229.  

The Board has also considered whether the appellant is entitled to an initial compensable evaluation under other Diagnostic Codes.  There is no evidence of limitation of motion comparable to ankylosis of the index finger, even with consideration of additional functional impairment due to pain, as dicussed below.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 6 Vet App 321 (1993).  Thus, a 10 percent evaluation is not warranted under  Diagnostic Code 5225.  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or groups of minor joints affected by limitation of motion, to be combined not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2011).

For index and long fingers, 0 degrees of flexion represents the fingers fully extended, making a straight line with the rest of the hand.  The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal and proximal interphalangeal joints flexed to 30 degrees and the thumb abducted and rotated so that the thumb pad faces the finger pads.  Joints in these positions are considered in a favorable position.  For such fingers, the metacarpophalangeal joint has a range of 0 to 90 degrees of flexion; the proximal interphalangeal joint has a range of 0 to 100 degrees of flexion; and the distal interphalangeal joint has a range of 0 to 70 or 80 degrees of flexion.  38 C.F.R. § 4.71a, Diagnostic Codes 5216-5230, Note 1.

The evidence reflects that the appellant has been diagnosed with minimal degenerative changes of the distal interphalangeal joint of the second digit of the right hand.  See April 2011 VA examination report.  As noted above, Diagnostic Code 5010, via Diagnostic Code 5003, that rates degenerative arthritis, requires that the disability be rated based on limitation of motion of the affected part.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application.  For the purpose of rating disabilities due to arthritis, the interphalangeal, metacarpal, and carpal joints of the upper extremities are considered a group of minor joints.  See 38 C.F.R. § 4.45.  

As noted above, some limitation of motion of the right index finger was found on examination in August 2006 and April 2011.  The August 2006 VA examination report indicated that the appellant could extend the MP joint of the index finger to 0 degrees and the PIP joint to 0 degrees, but the distal interphalangeal joint stayed flexed at 12 degrees.  The MP joint had flexion of 0 to 80 degrees, the PIP joint had flexion of 0 to 105 degrees, and the distal interphalangeal joint had flexion of 12 degrees to 45 degrees.  The April 2011 VA examination report reflects that the appellant's right index finger had a range of motion of 0 to 80 degrees with pain of the metacarpophalangeal joint.  The appellant's index finger had a range of motion of 0 to 80 degrees with pain in the proximal interphalangeal joint.  The distal interphalangeal joint in the right index finger had a range of motion of 0 to 50 degrees with pain.  Thus, the range of motion results reflect that the appellant had extension limited by no more than 30 degrees in the index finger, warranting a noncompensable evaluation under Diagnostic Code 5229.  The results also reflect that the appellant's interphalangeal and metatarsal joints in the index finger were affected by the service-connected disability.  However, as minimal degenerative changes were present in only the distal interphalangeal joint of the second digit of the right hand, this does not constitute a group of minor joints, as defined by 38 C.F.R. § 4.45.  Consequently, the appellant is not entitled to a 10 percent rating under Diagnostic Code 5003 for limitation of motion due to degenerative arthritis.

The May 2007 private MEG report indicates that the EMG was compatible with a mild lesion of the right median nerve at the level of the wrist such as seen with carpal tunnel syndrome on the right.  The physician noted that the axons to the 4th digit were more involved, which may correlate with a history of previous trauma to that finger.  However, the private treatment record does not indicate that the appellant was diagnosed with carpal tunnel syndrome or that any carpal tunnel syndrome was specifically related to the appellant's service-connected right index finger disability.  Thus, a separate evaluation for carpal tunnel syndrome is not warranted.

The Board has also considered the DeLuca criteria.  The appellant has reported pain in his right index finger.  At the April 2011 VA examination, he reported that shoveling snow and using the lawnmower sometimes hurt his right hand.  He denied the use of assistive devices and his driving ability was normal.  He also reported that the finger had no effect on his daily activities.  At the August 2006 VA examination report the appellant reported that his finger hurt occasionally.  He reported moderate difficulties doing chores, shopping and recreation, but had no difficulty traveling, eating, or grooming himself.  He had mild problems taking a shower or bath and dressing himself.  The June 2008 VA examination addendum report indicates that there was no pain with range of motion of the right index finger and that the range of motion was repeated three times with no further loss of motion or any pain.  The April 2011 VA examination report also reflects that there were no additional functional limitation of the hand and fingers, including no additional loss of range of motion, during flare-ups or secondary to repetitive use of the joint, painful motion, weakness and excessive fatigability, lack of endurance or incoordination.  Although the April 2011 VA examination report reflects that the appellant's right index finger had decreased ranges of motion in the metacarpophalangeal joint, proximal interphalangeal joint and distal interphalangeal joint, extension was limited by no more than 30 degrees.  As the examination results do not indicate the appellant had functional loss due to pain, weakness, or fatigue, equivalent to a compensable evaluation under Diagnostic Code 5229 or any other applicable Diagnostic Code, a compensable evaluation is not warranted even with consideration of limitation of motion due to pain.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected right index finger disability is inadequate.  A comparison between the level of severity and symptomatology of the appellant's right index finger disability with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the appellant's disability level and symptomatology.  Further, the appellant has not alleged that the schedular evaluation is inadequate.  Therefore, the available schedular evaluations for that service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, 22 Vet.App. at 115.

TDIU is an element of all appeals for an increased evaluation.  Rice v. Shinseki, 22 Vet. App. 447 (2010).  In this case, however, TDIU consideration is not warranted.  The appellant has not contended and the evidence does not indicate that he is unemployable as a result of his service-connected right index ringer disability.  The April 2011 VA examination report reflects that he is retired.

Thus, in light of the above findings, the Board concludes that the appellant's right index finger symptomatology is most nearly approximated by the assigned noncompensable initial evaluation during the period on appeal and that staged ratings are not warranted.  While the appellant is competent to report the symptoms he experiences, and the Board finds him credible in this regard, except where in contrast to objective clinical findings, the reported symptoms are consistent with the assigned schedular evaluation.  Accordingly, the Board concludes that the preponderance of the evidence is against a compensable initial evaluation for traumatic crush fracture of the index finger of the right hand.  


ORDER

Entitlement to a compensable initial rating for traumatic crush fracture of the index finger of the right hand is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


